Citation Nr: 0324812	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a pulmonary 
disorder, to include emphysema or chronic obstructive 
pulmonary disease (COPD), as secondary to service-connected 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1983.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision and 
an April 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the benefits sought on appeal.

In July 1999, the veteran presented testimony before the 
Detroit RO.  He submitted a signed statement at the time of 
the hearing, withdrawing his Travel Board request.  The 
request is hereby deemed to be withdrawn. See 38 C.F.R. 
§ 20.704(e).  The matters were previously before the Board in 
February 2001 and remanded for further development and 
adjudication.  

In August 2002, the matters were again before the Board.  At 
that time, the veteran's claims of entitlement to service 
connection for tinnitus and a pulmonary disorder were denied.  
The veteran appealed to the Unites States Court of Appeals 
for Veterans Claims (Court).  In a February 2003 Order, the 
Court vacated the Board's August 2002 decision and remanded 
the matters to the Board for re-adjudication.  The veteran's 
claim of entitlement to service connection for a pulmonary 
disorder, to include COPD and emphysema, is ripe for 
appellate disposition.  The veteran's claim of entitlement to 
service connection for tinnitus is addressed in the REMAND 
portion of the instant decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  A pulmonary disease, to include emphysema or COPD, is 
aggravated by the service-connected sinusitis.


CONCLUSION OF LAW

A pulmonary disease, to include emphysema or COPD, is related 
to the service-connected sinusitis. 38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition of the issue resolved in 
this determination, the Board finds that further development 
under the Veteran's Claims Assistance Act of 2000 (VCAA) 
and/or previously existing law is not necessary. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. Allen v. Brown, 
7 Vet. App. 439 (1995). When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. 
§ 3.310(a); Allen at 446.  The veteran shall be compensated 
for the degree of disability, but only that degree over and 
above the degree of disability existing prior to the 
aggravation. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).

Analysis

The veteran contends that he is entitled to service 
connection for a pulmonary disease as secondary to his 
service-connected sinusitis.  Specifically, he argues that 
his service-connected sinusitis aggravates his emphysema and 
COPD.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; VA outpatient treatment and 
hospitalization records dated between 1983 and 2001; reports 
of VA examination dated in January 1984, July 1985, September 
1985, October 1985, June 1995, November 1998, January 2002, 
and February 2002; VA medical opinion dated in July 1999; 
private medical records from Dr. K.K.C., Dr. J.G., Dr. R.G., 
Dr. A.E.I., Michigan Medical Consultants, and North Oakland 
Medical Center; records from the Social Security 
Administration; and testimony provided by the veteran before 
the RO in July 1999.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what 
evidence supports the veteran's claim.  

After careful consideration of all procurable and assembled 
data, the Board finds that there exists an approximate 
balance of positive and negative evidence. 38 C.F.R. § 3.102.  
Therefore, based on the reasons set forth below, the 
veteran's claim is granted.

Service medical records show multiple complaints of and 
treatment for chest pain, coughing, upper respiratory 
infections, sinusitis, allergic and vasomotor rhinitis, and 
bronchitis.  Upon separation examination in March 1983, the 
veteran was diagnosed with sinusitis and a chronic cough, 
which the examiner felt, was possibly associated with 
smoking.  

Upon VA examination in January 1984, the veteran complained 
of sinus stuffiness.  Medical records from the U.S. Postal 
Service show that in March 1985, the veteran reported severe 
sinus trouble and was diagnosed with obstructive ventilary 
defect.  VA outpatient treatment records dated between 
December 1987 and June 2001, show multiple diagnoses of COPD, 
emphysema, chronic sinusitis, bronchitis and vasomotor 
rhinitis.  The records also contain numerous complaints of 
shortness of breath, coughing, nasal drip, nausea, and 
vomiting. A specific entry dated in March 1998, indicates 
that the veteran was diagnosed with an exacerbation of 
emphysema secondary to his sinus condition.  Private medical 
records from Dr. K.K.C., Dr. J.G., Dr. R.G., Dr. A.E.I., and 
North Oakland Medical Center contain similar complaints and 
diagnoses.  

While there are some references to the veteran's cigarette 
smoking as a possible cause of the veteran's COPD and 
emphysema, the Board finds the following medical opinions to 
be more probative.  In July 1998, a VA examiner opined 
"chronic sinusitis may aggravate COPD to some extent."  A 
July 1999 VA examiner opined "chronic sinusitis 
exacerbations make COPD symptoms worse."  In August 1999, 
Dr. K.K.C. stated that when the veteran "...is suffering from 
sinusitis, it aggravates his emphysema and the emphysema 
improves with treatment of the sinus condition."  Dr. K.K.C. 
further opined in October 1999, that the veteran's emphysema 
is frequently aggravated by sinusitis, but sinusitis itself 
does not permanently worsen his emphysema. He concluded by 
stating that sinus infections cause a worsening of emphysema 
and when the sinusitis is corrected, the emphysema returns to 
its baseline condition.

Finally, upon VA examination in January 2002, while the 
examiner found that the service-connected sinusitis did not 
cause COPD or emphysema, she stated that it was possible that 
acute exacerbation of sinusitis may aggravate COPD.  The 
examiner concluded that the degree of emphysema or COPD that 
would not be present but for the service-connected sinusitis 
was zero.   This opinion, in conjunction with the other 
opinions of record and the veteran's testimony, probably 
tends to show that the service-connected sinusitis aggravates 
the veteran's COPD and emphysema. 


ORDER

Entitlement to service connection for a pulmonary disease, to 
include emphysema and COPD, as secondary to the service-
connected sinusitis, is granted.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for tinnitus.  Specifically, the veteran contends 
that this condition is due to time spent in service as a 
hydraulic technician working around jet engines.  A 
preliminary review of the record reveals that the matter is 
not ripe for appellate disposition.

In February 2002, the veteran was afforded a VA examination 
for the specific purpose of obtaining an opinion as to 
etiology of the veteran's tinnitus.  After physical 
examination, the veteran was diagnosed with benign subjective 
tinnitus of a relatively recent origin. (Emphasis added.)  
From this finding, the examiner opined, "[i]t was more 
likely that the tinnitus is not related to service connected 
events than that it is related to service-connected events."  
However, the record reveals that the veteran reported buzzing 
and ringing in his ears, as early as April 1985 upon medical 
examination for Troy Industrial Center.  There is no 
indication in the February 2002 Report of VA examination that 
the examiner reviewed the veteran's claims folder.  
Therefore, the veteran should be scheduled for an additional 
VA examination in order to obtain a proper nexus opinion, as 
it is essential that each disability be viewed in relation to 
its history. 38 C.F.R. § 4.1. 

According, the claim is REMANDED for the following:

1. The veteran should be scheduled for an 
appropriate medical examination to 
determine the cause of the veteran's 
tinnitus.  Send the claims folder to the 
examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folder in his/her examination 
report.   Please ask the examiner to 
opine whether tinnitus is as at least 
likely as not related to the veteran's 
period of active duty service, e.g.,  
time spent in service as a hydraulic 
technician working around jet engines.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
tinnitus should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



